Citation Nr: 1532396	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin condition, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014 the Veteran was afforded a hearing.  The hearing transcript is of record.

In October 2014, the Board remanded the matter for additional development. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a skin condition, to include as due to exposure to herbicides.  Unfortunately, this claim requires additional development.

The Veteran filed his present claim in September 2009.  On December 2009 VA examination, the examiner mentioned briefly the existence of a skin problem.  However, the examination concerned a different ailment and no further elaboration was provided.  VA treatment records from December 2011 show that the Veteran had a diagnosis of dysplastic nevus.  Further, the VA treatment records from July 2012 show that the Veteran was diagnosed with dysplastic nevus and seborrheic keratosis.  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App 319 (2007).  

On August 2014 Board hearing, the Veteran testified that he told the doctor in service that his skin burned.  Hearing Tr. at 7.  Further, he testified that his itching was due to a skin condition and he rubs lotion to stop the itching.  Id.  He stated that the skin condition began after service and he was treated by a VA doctor for the skin condition.  Id. at 7 and 8.  He stated that he has never discussed with his VA doctor if the skin condition was related to service.  Id. at 8.  The Veteran stated he now self-treats the skin condition because the cream the VA doctor gave to him burned more than it helped him heal.  Id. at 9. 

In October 2014, the Board remanded this matter because the Veteran had not been afforded a VA examination and medical opinion.  In its remand directive, the Board instructed the VA examiner to address whether the Veteran's skin condition at least as likely as not began or was otherwise related to the Veteran's military service.  Further, the remand requested that the examiner opine whether any skin disorder found on examination was due to exposure to herbicides during the Veteran's period of service in Vietnam.  The Board instructed the examiner to provide a complete rationale for any opinion offered. 

In March 2015, the Veteran was afforded a VA examination and medical opinion.  The examiner indicated that the Veteran previously had diagnoses of seborrheic keratosis and dysplastic nevus.  When asked whether it was at least as likely as not that the Veteran's skin condition was related to the Veteran's military service, the examiner opined that "no rash was noted on the exam, the Veteran reported eventual clearing of the rash and symptoms he reports come with heat and appear to be a heat rash."  When asked whether any skin disorder was due to exposure to herbicides during the Veteran's period of service in Vietnam, the examiner opined that the "rash not noted on exam, appears to be related to heat and not to exposure to herbicides while in service."  However, the examiner did not address whether the Veteran's previously diagnosed seborrheic keratosis and dysplastic nevus were related to his military service or herbicide exposure therein.  The Board finds that this opinion is inadequate for evaluation purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, a remand for a supplemental VA medical opinion is necessary.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran's claim file to the examiner who provided the March 2015 VA examination and medical opinion for an addendum opinion addressing whether the Veteran's previously diagnosed seborrheic keratosis and dysplastic nevus are related to service or to herbicide exposure.  If the examiner who provided the March 2015 VA examination is not available, the claims file should be sent to another VA clinician for the required opinion.  The entire claims file (i.e., including the Veteran's VBMS eFolder and any relevant medical records in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner.  The examiner should address the following questions:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that any previously diagnosed skin condition, such as seborrheic keratosis and dysplastic nevus, is related to an incident of military service?

(b)  Whether any previously diagnosed skin condition such as seborrheic keratosis and dysplastic nevus was due to exposure to herbicides during the Veteran's period of service in Vietnam? 

It is imperative that the VA examiner's report reconcile all pertinent evidence of record.  The addendum opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, the AOJ should readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






